 

 

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2



 

 

AMENDMENT N° 10

 

 

TO THE

 

 

FULL SCALE SYSTEM DEVELOPMENT CONTRACT

 

No. IS-10-021

 

Between

 

Iridium Satellite LLC

 

And

 

THALES ALENIA SPACE FRANCE

 

for the

 

IRIDIUM NEXT SYSTEM

 

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2



 



PREAMBLE

 

This Amendment N° 10 (the “Amendment”) to the Full Scale System Development
Contract No. IS-10-021 signed on June 1, 2010 between Iridium Satellite LLC and
Thales Alenia Space France for the Iridium Next System, as amended, (the
“Contract”) is entered into on this 19th day of June, 2012 by and between Thales
Alenia Space France, a company organized and existing under the laws of France,
having its registered office at 26 avenue Jean François Champollion 31100
Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).

 

RECITALS

 

WHEREAS, Purchaser has agreed to delete the requirement for Contractor to [***]
from the SOW; such requirement to be completed by Purchaser;

 

WHEREAS, Contractor shall [***]; and

 

WHEREAS, the Parties have agreed to increase the Adjustment by the amount of
[***] U.S. Dollars (US$[***]) as consideration for Purchaser removing the [***].

 

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:

 

Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.

 

Article 2: The [***] of Section [***] in the SOW is hereby deleted and replaced
in its entirety with the following sentence.

 

“[***]”

 

Article 3: The [***] set forth in Section [***] of the SOW for Contractor to
[***] is hereby deleted from the SOW.

 

Article 3: Contractor shall deliver the [***] to Customer by no later than
[***]. The [***]:

 

[***]

 

Article 4: The Adjustment is hereby increased by the amount of [***] U.S.
Dollars (US$[***]) leaving a remaining Adjustment balance of [***] U.S. Dollars
(US$[***]).

 

Article 5: This Amendment may be executed and delivered (including via facsimile
or other electronic means) in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

 

Article 6: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 



 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

 



***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2





 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

IRIDIUM SATELLITE LLC   THALES ALENIA SPACE FRANCE       /s/ S. Scott Smith  
/s/ Nathalie Smirnov S. Scott Smith   Nathalie Smirnov Executive Vice President,
  Senior Vice President, Satellite Development & Operations   System & Payload –
Telecom

 



*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





 

